Title: To Benjamin Franklin from ——— Stadel, 20 October 1779
From: Stadel, ——
To: Franklin, Benjamin


Paris ce 20 8bre 1779
J’ai L’honneur de vous Joindre Monsieur un Projet que m’a remis un Colonel au service de Sa Majesté Le Roy de Prusse, et qu’il né veut se nommer avant de scavoir, s’il y à moyen de faire L’entreprise qu’il Propose. Je sçai qu’il est en mesme de remplir ce qu’il avance, et que ces Terres qu’il Possedent en Allemagne, il sont plus que suffisant pour remplir çes Engagements. Le Roy de Prusse à sçeu tirer partie puisqu’il y a fournit tout un Regiment et encorre en outre 800 hommes dans La derniere Guerre. Vous sçavoit Monsieur que Les Nouveau Regiments, ont estez en partie incorporer Les autres Congediès à La Paix, cela fait de mécontentement, et Pourra d’autant mieux servir à Procurer ce que L’on dessire, d’autant plus qu’il vise Principalement sur La Criculture [l’Agriculture?] et Population hors de la Guerre, il reste à scavoir si vous Le trouvoit Monsieur de Convenance pour Messieurs Les Etats unis de L’amerique, ou non, c’est de quoy j’ose Vous suplier Monsieur de me faire part, à ce fin de ne point arretter Monsieur Le Colonel qui est venu incognito & ne trouvant pas que cela puisse avoir Lieu repartira de suite pour s’en retourner en attendant J’ai L’honneur d’être avec La Consideration La plus parfaitte & distingue Monsieur Votre tres humble & tres obbeissant Serviteur
Stadel
à L’hotel de Chartre rue de vieux Augustins
  
Addressed: A Monsieur / Monsieur de Francklin / Envoyè Extraordinaire des Etats des / Provinces Unies de L’amerique / à Passÿ
Notation: Stadel.
